Exhibit 10.45

April 17, 2008

Mr. Carl DeWilde

Re:    Agreement and General Release

Dear Carl,

This Letter Agreement, including the General Release contained in Attachment A
(collectively, the “Agreement”), confirms our understanding concerning your
retirement from Tellabs, Inc. and any and all of its subsidiaries (hereinafter
collectively referred to as “Tellabs”). The parties are entering into this
Agreement as a final and complete resolution of all matters relating to your
employment at Tellabs. In consideration of the mutual covenants and promises
herein contained and other good and valuable consideration, receipt of which is
hereby acknowledged, and to avoid any dispute, it is agreed by and between the
parties as follows:

 

1. We mutually agree that you are voluntarily retiring from Tellabs as Executive
Vice President Global Sales & Services, Tellabs, Inc., effective August 8, 2008
(Retirement Date). Tellabs has agreed that your last day of work will be May 30,
2008 and you have agreed that you are resigning your officer positions with
Tellabs effective May 30, 2008. You will use your accrued and unused vacation
from June 30, 2008 to August 8, 2008. You will remain on payroll through the
Retirement Date and may be called upon during this time to assist the Company
transition your duties and responsibilities.

 

2. Tellabs will provide you with a total severance payment of $333,666.00
subject to appropriate withholdings. The severance payment will be made in
installments. These installments shall be of the same amount and paid on the
same schedule as your regular current base salary installment payments and shall
begin on the first payroll date following the Retirement Date that is at least
seven days after you deliver an executed copy of this Agreement to Tellabs and
so long as you have not exercised your right of revocation as described in
paragraph 15 below. The installments will be paid until the total severance
payment is fully paid. All payments are subject to regular tax withholdings.

 

Confidential – Agreement and General Release – Page 1 of 6



--------------------------------------------------------------------------------

3. Equity which has not been earned and/or vested as of the Retirement Date will
be forfeited. You will not be eligible to earn any of the 2008 PSU’s. You will
have 3 months from the Retirement Date to exercise any options that are vested
as of the Retirement Date. You will, however, continue to remain bound by all
laws relating to transactions involving company stock, including but not limited
to laws prohibiting the sale of stock while in the possession of material
non-public inside information.

 

4. The value of any earned but not taken vacation time as of your Retirement
Date will be paid in a lump sum after your Retirement Date.

 

5. You will cease to be eligible for any Tellabs benefits (other than those
specifically described herein) as of the Retirement Date. You may elect, in
accordance with the federal statute (COBRA), to continue your medical, dental
and/or vision benefits for up to 18 months following your Retirement Date.
Tellabs will pay the cost of COBRA for 11 months after your Retirement Date.
Cost associated with continuation of coverage after 11 months will be your
responsibility. Please contact Debra Ragusa, Manager, Benefits, for information
on the COBRA.

 

6. Your Tellabs Advantage Program vesting will be calculated based on your
Retirement Date.

 

7. You are required to submit a final expense report, settle any company
advances, and return all Tellabs property, including credit cards and files,
prior to August 8, 2008.

 

8. You have agreed that you will not criticize or in any way disparage Tellabs,
its subsidiaries and any of their officers, directors, employees or agents.
Tellabs agrees that it will comply with company guidelines regarding standard
references.

 

9. You agree to continue to be bound by the terms of the Confidentiality
Agreement and Intellectual Property Agreement signed by you during your
employment with Tellabs. You agree to keep all company proprietary information
confidential.

 

10. You acknowledge that the benefits provided in this Agreement exceed the
benefits you would normally receive and that those extra benefits are provided
by Tellabs in exchange for you agreeing to the terms and conditions of this
Agreement, including the General Release contained in Attachment A.

 

Confidential – Agreement and General Release – Page 2 of 6



--------------------------------------------------------------------------------

11. You agree to cooperate with Tellabs in any current or future litigation or
potential litigation or other legal matters in any reasonable manner as Tellabs
may request, including but not limited to meeting with and fully and truthfully
answering the questions of Tellabs or its representatives or agents, and
testifying and preparing to testify at any deposition or trial, subject to
reimbursement for reasonable expenses incurred as a result of such cooperation.

 

12. You acknowledge and agree that no promises or representations were made
which do not appear written herein and that this Agreement contains the entire
agreement of the parties as to the subject matter hereof. The Executive
Continuity and Protection Program is expressly superseded by this Agreement and
will no longer have any force or effect and will be null and void after the
effective date of this Agreement.

 

13. The internal law (and not the law of conflicts) of the State of Illinois
will govern all questions concerning the construction, validity, and
interpretation of this Agreement. In the event that part or all of this
Agreement or the attached General Release is found to be invalid, you recognize
that Tellabs shall have the right to discontinue any payments made in accordance
with the Agreement and to seek repayment of any and all amounts paid to you
hereunder, in addition to any other amounts to which Tellabs may be entitled as
a matter of law.

 

14. Notwithstanding any provision herein to the contrary, you agree that all
benefits and payments described herein will cease if you become employed by
Tellabs or any of its affiliates while you are still entitled to any such
benefits or payments.

 

15. You are being provided with twenty-one days to consider the terms and
conditions of this Agreement, including the General Release contained in
Attachment A. You will have seven days following the execution of this Agreement
to revoke this Agreement. The Agreement shall not become effective or
enforceable until the revocation period has expired. If you choose to revoke
your signature, you must do so in writing and deliver it to the attention of
Linda Pfluger, Director Human Resources, One Tellabs Center, 1415 West Diehl
Road, MS 16, Naperville, IL 60563, no later than 5:00 PM (CST) on the seventh
day after signing the Agreement and General Release.

 

Confidential – Agreement and General Release – Page 3 of 6



--------------------------------------------------------------------------------

16. You acknowledge that you have thoroughly read and understand all of the
provisions of this Agreement (including the General Release contained in
Attachment A), that you have been advised to consult with an attorney prior to
signing this Agreement, and that you are signing this Agreement knowingly and
voluntarily.

 

Sincerely,        

/s/ James M. Sheehan

     

 

James M. Sheehan     Date EVP and General Counsel, Tellabs, Inc     AGREED:    

/s/ Carl A. DeWilde

   

 

Carl A. DeWilde     Date

The undersigned certifies that Carl DeWilde appeared before me and signed this
document and verified that he signed this document voluntarily.

 

 

     

 

Witness       Date

 

Confidential – Agreement and General Release – Page 4 of 6



--------------------------------------------------------------------------------

Attachment A

GENERAL RELEASE

THIS AGREEMENT CONTAINS A GENERAL RELEASE

YOU ARE ADVISED TO CONSULT AN ATTORNEY

READ CAREFULLY BEFORE YOU SIGN!

I acknowledge that the benefits provided in the Agreement dated April 17, 2008
exceed the benefits I would normally receive and that those extra benefits are
provided by Tellabs in exchange for my signing the Agreement, including this
General Release.

In consideration for the benefits I will receive, I agree to release Tellabs,
Inc., its affiliated companies and their officers, directors, agents and
employees from any claims or actions of any kind, arising on or before the
effective date of the Agreement, that I might have against them regarding or
relating in any way to my employment with Tellabs or the termination of that
employment. I understand that this release applies to all claims and actions I
might have for wrongful discharge, breach of contract, violations of Title VII
of the Civil Rights Act of 1964, the Age Discrimination Employment Act of 1967
(as amended by various congressional enactments, including the Older Workers
Benefit Protection Act of 1990), and any and all claims under any other statute,
regulation, Executive Order, Ordinance, or common law, and all other claims and
actions related to my employment with Tellabs or the termination of that
employment.

I represent that I have not filed any complaints, claims or actions against
Tellabs with any state, federal or local agency or court and that I will not do
so at any time hereafter. Provided, nothing in this Agreement shall be construed
to prohibit me from filing a charge or complaint, including a challenge to the
validity of this Agreement, with the Equal Employment Opportunity Commission
(“EEOC”) or participating in any investigation or proceeding conducted by the
EEOC.

I acknowledge that I have been advised to consult with an attorney prior to
signing this Agreement, including this General Release, and that I have been
provided at least 21 days in which to consider the terms of the Agreement and
this General Release. Once I have signed the Agreement and this General Release,
I understand that I shall have until 7 days after the execution date to revoke
my agreement to the terms of the Agreement and this General Release (the
“Revocation Period”). In the event that I elect to revoke within the Revocation
Period, I will return this Agreement to Linda Pfluger, Director, Human
Resources, Tellabs, 1415 W. Diehl Road,

 

Confidential – Agreement and General Release – Page 5 of 6



--------------------------------------------------------------------------------

MS16, Naperville, Illinois, along with my decision in writing to revoke the
Agreement. I understand that the Agreement, including this General Release, will
become effective after the Revocation Period has expired, provided I have not
revoked my agreement.

I acknowledge that I have read the Agreement, including this General Release,
and that I have full knowledge and understanding of the terms and conditions
contained in the Agreement and General Release, and that I am signing them
voluntarily.

 

/s/ Carl DeWilde

     

 

Carl DeWilde       Date

 

Confidential – Agreement and General Release – Page 6 of 6